Owen, J.
Mr. Justice Stevens presided at the trial of this case in the circuit court. He therefore did not participate in the consideration and decision of the case in this court. The members of the court participating are equally divided in opinion upon the question involved on this appeal. Mr. Chief Justice Vinje, Mr. Justice Rosenberry, and Mr. Justice Eschweiler are of the opinion that the judgment appealed from should be reversed. Mr. Justice Doerfler, Mr. Justice Crownhart, and the writer are of the opinion that the judgment should be affirmed. Under the established rule it follows that the judgment appealed from is affirmed. Racine Auto Tire Co. v. Hansen, 173 Wis. 118, 180 N. W. 124.
Dy the Court. — Judgment affirmed.